Citation Nr: 1818580	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating for ischemic heart disease (coronary artery disease, status post myocardial infarction and coronary artery bypass) in excess of 10 percent from August 31, 2010, to June 26, 2011; 10 percent from October 1, 2011, to March 25, 2016, and 60 percent from March 26, 2016, to present.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel




INTRODUCTION

The Veteran had active duty from April 1966 to January 1968, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for ischemic heart disease and assigned an initial 10 percent rating.  During the course of the appeal, the RO increased the rating for the Veteran's ischemic heart disease to 100 percent from June 27, 2011, to October 1, 2011, and 60 percent from March 26, 2016, to present.  


FINDINGS OF FACT

1.  Resolving all doubt the Veteran's favor, since the effective date of service connection on August 31, 2010, to March 26, 2016, his heart disorder has manifested by a workload of 3 to 5 METs resulting in dyspnea, fatigue, dizziness, and angina.

2.  Resolving all doubt the Veteran's favor, since March 26, 2016, his heart disorder has manifested by a workload of 1 to 3 METs resulting in dyspnea and fatigue.


CONCLUSIONS OF LAW

1.  Effective August 31, 2010, the criteria for an initial 60 percent to March 25, 2016, for a heart disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for a 100 percent rating from March 26, 2016, for a heart disorder have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks increased ratings for his service-connected heart disorder in excess of 10 percent from August 31, 2010, to June 26, 2011; 10 percent from October 1, 2011, to March 25, 2016, and 60 percent from March 26, 2016, to present.

The Veteran's heart disorder has been evaluated under Diagnostic Code 7005.  Under this Code, a 10 percent rating is warranted for coronary artery disease resulting in a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating, is warranted for coronary artery disease resulting in a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; LVEF of less than 30 percent.  38 C.F.R. § 4.104.

The Veteran has been in receipt of a temporary 100 percent rating from October 1, 2011, to March 26, 2016.

On VA heart examination in July 2011, diagnostic testing revealed that a workload of 3 to 5 METs resulted in dyspnea and dizziness.  The examiner also record LVEF at 50 to 55 percent.

On VA heart examination in January 2013, the examiner estimated that a workload of 3 to 5 METs resulted in dyspnea, fatigue, and angina.  The examiner also record LVEF at 52 percent.

Both examiners opined that LVEF is more indicative of the Veteran's current cardiac functioning than METs due to comorbidities.  However, neither examiner provided rationale for their opinions or separated the impact of the Veteran's comorbid disabilities from those of his service-connected heart disorder.

On VA heart examination on March 26, 2016, the examiner estimated that a workload of 1 to 3 METs resulted in dyspnea and fatigue.  The examiner was unable to separate the impact of the Veteran's comorbid disabilities from those of his service-connected heart disorder.  The examiner also record LVEF at 45 to 50 percent.

When it is not possible to separate the effects of a service-connected disorder and a nonservice-connected disorder, the principle of reasonable doubt dictates that such signs and symptoms must be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (medical evidence is required to differentiate between symptomatology attributed to a nonservice-connected disability and a service-connected disability).  Accordingly, where, as here, the VA examiners were not able to differentiate between service-connected and nonservice-connected causes of the Veteran's METs, the Board must resolve reasonable doubt in the Veteran's favored and attribute the Veteran's METs to his service-connected heart disorder.

Based on the medical evidence of record, the Board finds that an initial 60 percent rating prior to March 26, 2016, to include from August 31, 2010, to June 26, 2011, and from October 1, 2011, to March 26, 2016, for a heart disorder is warranted as a workload of 3 to 5 METs resulted in dyspnea, fatigue, dizziness, and angina.  During this period, there is no evidence suggesting that the Veteran's heart disease resulted in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or LVEF of less than 30 percent.  Accordingly, a 100 percent, the next higher rating, is not warranted during this period of the appeal.  See 38 C.F.R. § 4.104.

The Board finds that a 100 percent rating is warranted from March 26, 2016.  The March 2016 VA examination is the earliest evidence that a workload of 1 to 3 METs results in dyspnea and fatigue.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 60 percent rating prior to June 26, 2010, to include from August 31, 2010, to June 26, 2011; October 1, 2011, to March 25, 2016, for a heart disorder is granted.

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating from March 26, 2016, for a heart disorder is granted.





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


